Citation Nr: 1740504	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-33 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lupus erythematosus.

2.  Entitlement to service connection for hypertension, to include as secondary to lupus.

3.  Entitlement to service connection for bilateral flat feet, to include as secondary to service-connected knee disability.  

4.  Entitlement to a disability rating in excess of 10 percent for left knee patellar tilt and subluxation with degenerative change in the lateral patellofemoral joint ("left knee disability").  

5.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the right knee ("right knee disability").  

6.  Entitlement to a disability rating in excess of 10 percent for right saphenous neuritis.  

7.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1984 to August 1987.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from January 2011 and June 2015 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a March 2017 Central Office hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing is associated with the claims folder.

The issues of entitlement to service connection for lupus erythematosus and hypertension and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 1999 rating decision denied service connection for lupus erythematosus; the Veteran did not file a timely notice of disagreement, and no evidence or new service records were received within one year of the RO decision.  

2.  The evidence associated with the claims file subsequent to the November 1999 rating decision denying service connection for lupus erythematosus is not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for lupus erythematosus.

3.  The Veteran's bilateral flat feet are not related to active service or to a service-connected disability.

4.  Throughout the rating period on appeal, the Veteran's bilateral knee disabilities were manifested by complaints of pain and limited mobility, as well as movement of the left kneecap, a single report of instability, and the need to use braces; objective findings included flexion to no worse than 110 degrees even with pain and following repetition, extension to no worse than 0 degrees even with pain and following repetition, X-ray studies that showed arthritis, a right meniscal tear, no left knee meniscal conditions, no ankylosis, and negative ligament testing.

5.  Throughout the rating period on appeal, the Veteran's right saphenous neuritis has manifested incomplete paralysis that can be characterized as, at most, moderate in severity. 


CONCLUSIONS OF LAW

1.  The November 1999 rating decision, which denied service connection for lupus erythematosus, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

2.  The evidence relating to the lupus erythematosus claim received subsequent to the November 1999 rating decision is new and material, and the claim for service connection for lupus erythematosus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for bilateral flat feet have not been met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

4.  The criteria for a disability rating in excess of 10 percent for the left knee disability have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5260 (2016).

5.  The criteria for a disability rating in excess of 20 percent for the right knee disability have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5258 (2016).

6.  The criteria for a disability rating in excess of 10 percent for the right saphenous neuritis disability have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code (DC) 8527 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening the Lupus Erythematosus Claim

In October 1999, the Veteran filed an initial claim for service connection for lupus erythematosus.  The claim was denied in a November 1999 rating decision, which found no evidence of a nexus between the current claimed disorder and active service.  The Veteran did not file a timely notice of disagreement (NOD), and no evidence or new service records were received within one year of the RO decision.  38 C.F.R. § 3.156(b) and 3.156(c).  Consequently, the November 1999 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In November 2014, the Veteran filed a request to reopen his claim of entitlement to service connection for lupus erythematosus, and, in the June 2015 rating decision on appeal, the RO denied reopening of the claim, finding that no new and material evidence had been received.  

Since the last final denial in November 1999, the Veteran submitted a May 2017 favorable nexus opinion from a private physician, stating that his lupus could be related to asbestos exposure during active service.  The Board acknowledges that this opinion appears to be speculative.  However, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Therefore, the Board finds that the evidence added to the record since the last final denials constitutes new and material evidence, and that the criteria under 38 C.F.R. § 3.156(a) have been satisfied; therefore, the claim for service connection for lupus erythematosus is reopened.  

Service Connection for Bilateral Flat Feet

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

The condition at issue is not one of the "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran contends that his bilateral flat foot condition (pes planus) is either etiologically related to active service or was caused or aggravated by his service-connected bilateral knee disability.  Specifically, he avers that he did not have flat feet upon entering active service, and that walking and running on the steel deck of various ships caused his current flat feet.  However, the Board finds that the weight of the evidence is against a grant of service connection for flat feet.  

Service treatment records are negative for any notation of flat feet.  His May 1984 service enlistment examination report shows that clinical evaluation of the feet was marked normal, and the Veteran checked "no" next to "foot trouble" on his Report of Medical History.  While there is no separation examination report contained in the claims file, extensive service treatment records reveal no indication of foot problems or flat feet.

Following separation from active service, in June 2005, the Veteran reported heel pain on the medial aspect of his left heel, and a private physician diagnosed plantar fasciitis.  Pes planus was not noted at that time.

At a November 2010 VA general medical examination, the Veteran reported bilateral foot pain, and the VA examiner diagnosed bilateral flat feet.

Private treatment records from February 2014 indicate that the Veteran began walking and jogging during the summer of 2013 and gradually began experiencing pain in his right heel.  It eased with cessation of activity, but flared up again in November 2013.  An MRI revealed plantar fasciitis.  The clinician diagnosed mild to moderate pes planus in addition to fasciitis.

At a June 2015 VA examination, the VA examiner opined that the bilateral pes planus is less likely than not proximately due to or the result of his service-connected bilateral knee disability.  The examiner stated that the knee disability does not affect the feet and does not cause pes planus.  

That same month, the Veteran submitted an internet article that states that flat feet can sometimes contribute to knee osteoarthritis.  

At the March 2017 Board hearing, the Veteran testified that he did not have problems with flat feet during active service, but that it started sometime after active service.  He further stated that no physician had told him that his flat feet were related to his military service, but that he believed that there was a possible etiological relationship.  

After a review of all the evidence of record - lay and medical - in conjunction with the applicable laws and regulations - the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease manifesting flat feet during active service; and that symptoms of the claimed disorder were not continuous or recurrent in service.  As noted above, service treatment records are entirely negative for any symptoms of flat feet.  

Moreover, the preponderance of the evidence demonstrates that symptoms of the claimed disorder have not been continuous or recurrent since separation from active service in August 1987.  

The absence of post-service complaints, findings, diagnosis, or treatment for the claimed disorder for 18 years after service separation until 2005 is one factor that tends to weigh against a finding of continuous or recurrent symptoms of flat feet after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of the claimed disorder have not been continuous since service separation is the Veteran's own testimony at the 2017 Board hearing, discussed above, indicating that his flat foot condition began at some point after separation from active service.  His testimony provides highly probative evidence against the current claim.  

With regard to the Veteran's recent assertions made in the context of the current disability claim of continuous or recurrent symptoms of the claimed disorder since service, the Board finds that, while the Veteran is competent to report the onset of symptoms of the claimed disorder, these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of continuous or recurrent symptoms of flat feet after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, which are negative for any signs, symptoms, complaints, treatment, or diagnoses of the claimed disorder, and the lack of any documentation of reports or treatment for a foot condition until 2005, nearly 18 years after service separation.

As such, the Board does not find that the evidence sufficiently supports continuous or recurrent symptomatology of the claimed disorder since service, so as to warrant a grant of service connection.  Moreover, no physician or other medical professional has opined that his current flat feet are related to his military service.  

Next, with regard to his claim that his flat feet were caused or aggravated by his bilateral knee disability, as noted above, to prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  

The Board finds that the weight of the evidence demonstrates no relationship, of either causation or aggravation, between the Veteran's bilateral flat feet and his service-connected bilateral knee disability.  Namely, the June 2015 VA examination - the only competent medical opinion of record regarding the secondary service connection claim - provides highly probative evidence against a relationship of either aggravation or causation between the bilateral flat feet and bilateral knee disability.  The VA examiner stated that the bilateral knee disability has no effect at all on pes planus.  

The Board finds the VA examiner's opinion to be highly probative.  It was based on a thorough physical examination and interview of the Veteran, and the examiner provided a thorough rationale for his opinion, which was based on his professional medical expertise.  There are no contrary competent medical opinions of record, nor does any of the other medical evidence of record suggest that the bilateral knee disability caused or aggravated the Veteran's bilateral flat feet.  

The Board acknowledges the Veteran's belief that his current bilateral flat feet are related to either active service or to his service-connected bilateral knee disability.  However, his statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions on questions of etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that the Veteran is not competent to address.  Jandreau.

In sum, the weight of the competent evidence demonstrates that there is no relationship between the Veteran's bilateral flat feet and either active service or his service-connected knee disability.  

Based on the evidence of record, the weight of the evidence demonstrates no relationship between the Veteran's current bilateral flat feet and either his military service or his service-connected knee disability, including no credible evidence of continuous or recurrent symptoms of the claimed disorder during active service, continuous or recurrent symptomatology of the claimed disorder following service separation, or competent medical evidence establishing a link between bilateral flat feet and active service or a service-connected disability.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for bilateral flat feet, and outweighs the Veteran's more recent contentions regarding in-service continuous or recurrent symptoms and continuous or recurrent post-service symptoms.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

As above, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean, 13 Vet. App. at 448-9.  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186 (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348.

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris, 203 F.3d at 1350-51 (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski, 19 Vet. App. at 177 (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Also as above, when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.

Left and Right Knee Disability Ratings

In this case, throughout the increased rating period on appeal, the Veteran is in receipt of a 10 percent disability rating for his left knee disability under the provisions of 38 C.F.R. § 4.71a, DC 5010-5260.  He is also in receipt of a 20 percent disability rating for his right knee disability under the provisions of 38 C.F.R. § 4.71a, DC 5010-5258.  He contends that he is entitled to higher disability ratings in light of his pain and limited mobility.  He also contends that he is entitled to a separate rating for the right knee disability to compensate him for his arthritis.    

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  See 38 C.F.R. § 4.27.  In this case, DC 5010 may be read to indicate that the service-connected disability in both knees is arthritis due to trauma.  The left knee is rated as if the residual condition is limitation of flexion under 38 C.F.R. § 4.71a , DC 5260.  The right knee is rated as if the residual condition is a dislocated meniscus under 38 C.F.R. § 4.71a, DC 5258.  

The diagnostic codes relevant to the knee disability are 5003, 5010, and 5257-5261.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under DC 5257, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  

Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under DCs 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  As discussed above, DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.

Turning to the evidence most pertinent to the rating period on appeal, private treatment records from May 2010 show that the Veteran reported bilateral knee pain and "crunching" when going up and down stairs.  He denied any swelling, acute trauma, and instability.  On examination of his bilateral knees, he had no effusion and well-healed surgical scars.  He did have a lot of patellar crepitance and medial and lateral patellar facet tenderness.  He had normal stability of all the ligaments in the knees, and full range of motion from 0 to 130 degrees.  The doctor assessed bilateral knee patellar osteoarthritis and administered bilateral corticosteroid injections.

The Veteran was afforded a VA examination in July 2010.  He stated that both knees were chronically painful, even at rest, rated at a 7 out of 10 daily.  He denied deformity, giving way, incoordination, episodes of dislocation or subluxation, effusions, and flare-ups.  He reported instability, pain, stiffness, weakness, and decreased speed of joint motion.  He stated that he was unable to stand for more than a few minutes, and unable to walk more than a few yards.  He wore braces on both knees.  His gait was antalgic.  On examination, both knees had tenderness and guarding of movement, crepitation, and subpatellar tenderness.  There were no meniscal abnormalities.  Right knee flexion was to 115 degrees and extension to 0 degrees.  Left knee flexion was to 114 degrees with extension to 0 degrees.  There was objective evidence of pain with active motion on both sides and following repetitive motion.  However, there were no additional limitations after 3 repetitions of range of motion.  There was no joint ankylosis.  X-rays showed joint spaces were well-preserved; there were tiny marginal osteophytes slightly larger on the right; and no joint effusion or acute soft tissue swelling.  The VA examiner diagnosed mild chronic degenerative arthritis in both knees, which resulted in severe effects on shopping and exercise; moderate effects on chores; mild effects on recreation, traveling, and driving; and no effects on feeding, bathing, dressing, toileting, and grooming.

Later in July 2010, the Veteran sought treatment for anterior left knee pain after jogging across a street.  He denied any effusion, clicking, catching, popping, or locking, but stated that he felt like something pulled loose.  On physical examination, there was no erythema, ecchymosis, or effusion.  Range of motion of the left knee was from 0 to 145 degrees.  Lachman and pivot tests were negative, and the left knee was stable to varus and valgus stress at 0 and 30 degrees.  Anterior and posterior drawer tests were also negative.  He had tenderness with distal patellar pole compression into the trochlear groove.  X-ray studies revealed no fractures or dislocations, and no significant loss of joint congruity or joint space.  The doctor assessed left anterior knee pain likely caused by a bone bruise or a pinch of the fat pad, and recommended that it be treated conservatively with decreased activity and activities as tolerated.

At a November 2010 VA general medical examination, the Veteran reported pain in both knees, aggravated by cold weather, walking up stairs, and carrying anything over 5 pounds.  He denied flare-ups.  He stated he could stand from 15 to 20 minutes and walk up to 1 mile.  Range of motion of both knees was from 0 to 120 degrees.  The VA examiner stated that effects of the knee disabilities on occupational activities would include problems with lifting and carrying, and decreased strength due to lower extremity pain.  Effects on activities of daily living would include pain with walking and carrying objects.  The examiner opined that the degenerative joint disease of both knees would prevent the Veteran from doing manual labor but would not prevent him from performing sedentary employment. 

Private treatment records from December 2010 indicate the Veteran reported ongoing bilateral knee pain, left greater than right.  He stated that the pain was located mainly anteriorly, and was a deep, dull, aching pain, worse with long periods of time on his feet and better with rest.  He denied any mechanical symptoms.  On physical examination, he had full range of motion both knees (from 0 to 130 degrees), and 5/5 strength.  On the left knee, he had some patellofemoral crepitus with range of motion.  He was nontender to palpation throughout and he had a stable ligamentous examination on the left knee.  X-ray studies were basically normal; on the right knee, both medial and lateral joint spaces were well-maintained.  He had some very mild early spurring off the medial and lateral plateau, consistent with early Fairbanks changes.  On the left knee, there were no significant abnormalities noted.  The doctor diagnosed left knee pain, likely due to chondromalacia patella, and administered an injection.

In April 2011, the Veteran sought emergency treatment for a severe flare of left knee pain following an injection the day prior.  The left knee was minimally warm and slightly swollen with no definite effusion.  Active range of motion was to 110 degrees and passive to 120 degrees.  He was ambulating without pain.  The initial concern was septic arthritis of the left knee.  

He was afforded another VA examination in August 2016 for the right knee only.  The Veteran stated he had had a total of 4 surgeries on the right knee: a meniscectomy in 1985; peripheral nerve resection in 1997; further resection in 1998; and further meniscus surgery in 2001.  He reported chronic right knee pain requiring him to wear a brace at all times.  He reported an inability to squat or kneel, walk, or stand for long periods.  He denied flare-ups.  Right knee range of motion was from 0 to 110 degrees.  The VA examiner stated that pain was noted on examination but does not cause functional loss.  There was tenderness to palpation over the medial joint line, and on patellar ballottement, and crepitus was present.  There was no additional functional loss or loss of range of motion after 3 repetitions.  The VA examiner stated he could not say whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use, as this would require assessment by a trained observer over time which was not feasible.  Additional factors contributing to disability included less movement than normal, disturbance of locomotion, and interference with standing.  There was no ankylosis, and no history of recurrent subluxation or lateral instability.  Ligament testing was negative.  

The Veteran was afforded another VA examination in November 2016.  He reported chronic pain in the left knee at the kneecap, limiting his ability to squat and kneel, and walk or stand for long periods.  He again denied flare-ups.  The right knee had flexion to 110 degrees and extension to 0 degrees.  The VA examiner stated that his range of motion contributed to his inability to squat or kneel, and that pain was noted on examination but did not result in or cause functional loss.  There was pain in the right knee with weight bearing and pain on patellar ballottement and on palpation of the medial joint line.  The left knee had flexion to 125 degrees and extension to 0 degrees.  The VA examiner stated that the left knee range of motion did not contribute to functional loss; pain was noted on examination but did not result in or cause functional loss.  There was pain in the left knee with weight bearing and tenderness to patellar ballottement and to palpation of the medial and lateral aspects of the patella.  There was no additional functional loss or loss of range of motion after three repetitions in either knee.  The Veteran was being examined immediately after repetitive use over time, but the examiner was unable to say whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time, as this would require assessment by a trained observer over time.  Additional factors contributing to disability included less movement than normal, disturbance of locomotion, and interference with standing bilaterally.  There was no ankylosis, and no history of recurrent subluxation or lateral instability or recurrent effusion.  There was no joint instability on testing.  It was noted that the Veteran had a right meniscal tear, but no other meniscal conditions.  The VA examiner stated that the Veteran would not be suitable for employment requiring prolonged walking, standing, or that required frequent squatting/kneeling, or climbing/descending ladders or stairs.

At the March 2017 Board hearing, the Veteran testified that his left knee cap does not stay in the center when he moves his knee, and that he did not do a lot of walking due to his bilateral knee pain.

The Veteran submitted a June 2017 MRI study of the right knee, which revealed severe lateral patellofemoral chondromalacia; tricompartmental degenerative cartilage loss; joint effusion; patellar tendon lateral femoral condyle friction syndrome; and patellar tendinosis and nonspecific prepatellar subcutaneous edema.  An MRI study of the left knee revealed severe patellofemoral chondromalacia and large chondral defect in the trochlea; chondrocalcinosis; clinical correlation for CPPD arthropathy; patellar tendon lateral femoral condyle friction syndrome; and joint effusion.

On the question of whether the Veteran is entitled to a higher rating for his left and right knee disabilities, the Board notes that arthritis and limitation of motion, including motion limited by pain and other orthopedic factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca are to be rated as part of one disability.  See 38 C.F.R. § 4.71a, DCs 5014, 5003.  Instability of the knee, which does not include painful limitation of the knee as part of the rating criteria, is a distinct disability.  See VAOPGCPREC 23-97 and 9-98.  

Left Knee Disability Rating

As noted above, the left and right knee disabilities have been evaluated under different diagnostic codes, and, thus, the Board will discuss each knee rating separately.  The left knee has been evaluated under DC 5260, which contemplates impairment of the knee manifested by limitation of flexion.  Under DC 5260, where flexion is limited to 60, 45, 30, and 15 degrees, ratings of 0, 10, 20, and 30 percent, respectively, are assigned.  In this case, the evidence shows that the Veteran had flexion to no worse than 110 degrees throughout the rating period on appeal, even with pain and after repetition, and with consideration that motion is limited at the point where pain sets in.  Thus, even taking the Veteran's painful motion into account, as the criteria for even a noncompensable rating under DC 5260 (limitation of flexion to 60 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating under DC 5260 for the left knee disability for any part of the rating period on appeal.  

The Board finds that the currently assigned disability rating accounts for the Veteran's painful motion and any additional limitation of motion after repeated use.  As noted above, limitation of flexion of the knee, even taking pain and limitation following repetitive use, did not even meet the criteria for a compensable rating under DC 5260; thus, the current 10 percent rating adequately compensates the Veteran for his left knee pain and contemplates the DeLuca factors.

The Board has considered whether any other diagnostic code would allow for a higher rating for the Veteran's left knee disability, manifested by limitation of motion, pain, or other orthopedic factors such as weakness or fatigability.

Under DC 5261, where extension is limited to 5, 10, 15, 20, 30 and 45 degrees, ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  After a review of all the evidence, lay and medical, the Board finds that the evidence weighs against an increased rating for the left knee under DC 5261 for the entire rating period on appeal.  In this case, the evidence shows that the Veteran had unlimited extension, even with pain and after repetition, and with consideration that motion is limited at the point where pain sets in, throughout the rating period on appeal.  Thus, even taking the Veteran's painful motion into account, as the criteria for even a noncompensable rating under DC 5261 (limitation of extension to 5 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating under DC 5261 for the left knee disability for any part of the rating period on appeal.  

Moreover, while the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg, the Board finds that separate ratings for limitation of flexion and extension are not appropriate in this case.  Namely, as stated above, his flexion and extension measurements do not even meet the criteria for noncompensable disability ratings under DCs 5260 and 5261 at any time during the rating period on appeal.   

Next, DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., DCs 5260 and 5261), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, DC 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a compensable evaluation is only assigned when there is X-ray evidence of involvement of two or more major or minor joint groups.  In this case, DC 5003 allows for a maximum of a 10 percent rating, and, thus, does not allow for a higher rating.    

In considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that DC 5256 does not apply, as there is no evidence of knee ankylosis.  In addition, the evidence does not demonstrate that the Veteran has undergone a prosthetic replacement of the knee joint, so DC 5055 does not apply.    

Next, the Board has considered whether any other diagnostic code would allow for increased ratings for the Veteran's knee disabilities, manifested by instability.  DC 5257 contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Where instability is severe, moderate and slight, disability evaluations of 30, 20, and 10 are assigned, respectively.  

In this case, the Veteran reported instability at the July 2010 VA examination, and he testified at the Board hearing that his left kneecap moves out of place with movement.  However, as noted above, he has denied instability at all other evaluations, and ligamentous laxity has not been found on examination at any time during the rating period on appeal, providing highly probative medical evidence against the award of an increased rating for instability.  Thus, the criteria for an increased rating under DC 5257 have not been met.  Further, for the foregoing reasons, the Board finds that a separate rating for left knee instability is not warranted in this case.       

In further consideration of a higher rating for instability, DC 5259 contemplates symptomatic removal of semilunar cartilage (meniscus), but only allows for a 10 percent disability rating.  DC 5258 contemplates dislocated semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint, but the overwhelming evidence demonstrates no current left knee meniscal abnormalities.  Therefore, the Board finds that the weight of the evidence is against a grant of a higher or separate rating under DC 5258 or 5259.  DCs 5262 and 5263 do not apply, as there is no evidence of malunion or nonunion of the tibia or fibula, and no evidence of genu recurvatum.  

Right Knee Disability Rating

Next, after a review of all of the evidence, lay and medical, the Board finds that the weight of the evidence is against a disability rating in excess of 20 percent for the right knee disability for the entire increased rating period on appeal.  

As noted above, the right knee is assigned a 20 percent disability rating under DC 5258, which contemplates a dislocated meniscus with frequent episodes of "locking," pain, and effusion into the joint.  DC 5258 provides only for a 20 percent disability rating.  The Board finds that this rating adequately compensates the Veteran for his pain and limited mobility, including following repetitive movement or repeated use of the knee.          

The Board has considered whether any other diagnostic code would allow for a higher rating for the Veteran's right knee disability, manifested by instability.  DC 5259 only provides for a 10 percent rating.  As discussed above, DC 5257 contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  In this case, while the Veteran reported instability at the July 2010 VA examination, ligament testing has been entirely negative throughout the increased rating period on appeal, providing highly probative medical evidence against the assignment of a rating in excess of 20 percent under DC 5257.  Thus, the criteria for a rating in excess of 20 percent under DC 5257, which would require evidence of severe recurrent subluxation or lateral instability, have not been met.  Further, for the foregoing reasons, the Board finds that a separate rating for right knee instability or subluxation is not warranted in this case.       

In further consideration of an even higher rating for instability, DCs 5262 and 5263 do not apply, as there is no evidence of malunion or nonunion of the tibia or fibula, and no evidence of genu recurvatum.  

Next, the Board has considered whether any other diagnostic code would allow for a rating in excess of 20 percent for the Veteran's right knee disability, manifested by limitation of motion, pain, or other orthopedic factors such as weakness or fatigability, including whether a separate rating is warranted for these symptoms.

DC 5260, as discussed above, contemplates impairment of the knee manifested by limitation of flexion.  In this case, the evidence shows that the Veteran had flexion to no worse than 110 degrees throughout the rating period on appeal, even with pain and after repetition, and with consideration that motion is limited at the point where pain sets in.  Thus, even taking the Veteran's painful motion into account, as the criteria for even a noncompensable rating under DC 5260 (limitation of flexion to 60 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating under DC 5260 for the right knee disability for any part of the rating period on appeal.

As also discussed above, DC 5261 contemplates limitation of extension.  After a review of all the evidence, lay and medical, the Board finds that the evidence weighs against an increased rating for the right knee under DC 5261 for the entire rating period on appeal.  In this case, as with the left knee, the evidence shows that the Veteran had unlimited extension of the right knee, even with pain and after repetition, and with consideration that motion is limited at the point where pain sets in, throughout the rating period on appeal.  Thus, even taking the Veteran's painful motion into account, as the criteria for a noncompensable rating under DC 5261 (limitation of extension to 5 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating under DC 5261 for the right knee disability for any part of the rating period on appeal.  

Moreover, as above, while the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg, the Board finds that separate ratings for limitation of flexion and extension are not appropriate in this case.  Namely, as stated above, his flexion and extension measurements do not even meet the criteria for noncompensable disability ratings under DCs 5260 and 5261 at any time during the rating period on appeal.   

Next, DC 5003, discussed above, allows for a maximum of a 10 percent rating for the right knee, and, thus, does not allow for a higher rating.  Moreover, to assign a separate 10 percent rating for painful motion under DC 5003 in addition to the 20 percent rating currently assigned under DC 5258 would compensate the Veteran twice for some of the same overlapping symptoms in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  For the same reason, a separate rating for the Veteran's right knee arthritis under any diagnostic code, in this case, is not allowed, as the current disability rating already compensates him for his pain and limited mobility.  

In considering whether higher ratings are warranted based on loss of motion under another diagnostic code, the Board finds that DC 5256 does not apply, as there is no evidence of knee ankylosis.  In addition, the evidence does not demonstrate that the Veteran has undergone a prosthetic replacement of the knee joint, so DC 5055 does not apply.

The Board has considered the Veteran's statements that his left and right knee disabilities are worse, as well as his report of constant pain and limited mobility.  While he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding whether his symptoms meet the next higher rating criteria under VA regulations.  

Such competent evidence concerning the nature and extent of the Veteran's knee disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated. 

The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain and limited mobility.  

Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (flexion limited to 30 degrees, extension limited to 15 degrees, severe recurrent subluxation or lateral instability, etc.) such as to enable a finding that the disability picture more nearly approximates a disability rating in excess of 10 percent for the left knee or 20 percent for the right knee under the rating criteria for knee disabilities at any time during the rating period on appeal.  

Despite the Veteran's contention of debilitating knee disabilities, the current disability ratings indicate a significant impact on his functional ability.  Such disability evaluations assigned by VA recognize his pain, indicating very generally a 30 percent reduction in his ability to function due to his knee disabilities.  The critical question in this case, however, is whether the problems he has cited meet the next highest level under the rating criteria.  For reasons cited above, the Board finds they do not.  

For these reasons, the Board finds that, for the entire rating period on appeal, the weight of the evidence is against a rating in excess of 10 percent for the left knee disability and in excess of 20 percent for the right knee disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.

Right Saphenous Neuritis Disability Rating

The Veteran in in receipt of a 10 percent disability rating for right saphenous neuritis throughout the increased rating period on appeal under the provisions of 38 C.F.R. § 4.124a, DC 8527.  DC 8527 contemplates paralysis of the internal saphenous nerve, and provides for a noncompensable, or zero percent, disability rating when the paralysis is mild to moderate in severity, and a 10 percent rating when such paralysis is severe to complete.  

While the regulations do not define complete paralysis, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The words "mild," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In this case, the Veteran has not made any specific contentions with regard to his saphenous nerve condition, but has stated that the overall impairment of his right knee warrants a higher disability rating, including the rating for his nerve condition.  

Turning to the evidence most relevant to the increased rating period on appeal, the Veteran was afforded a VA examination in August 2016.  It was noted that he had been diagnosed with peripheral neuritis in 1997, and had undergone excision of a neuroma of the right infrapatellar branch saphenous nerve the same year, with re-operation in 1998 to resolve lingering skin pain.  The Veteran currently reported no problems with pain.  In fact, the VA examiner noted that he did not have any symptoms attributable to any peripheral nerve conditions on physical examination.  Sensory examination was normal, and there were no trophic changes attributable to peripheral neuropathy.  Lower extremity nerves were all normal.  He had a small oval area of numbness at the inferior medial aspect of the right knee.  The VA examiner stated that the saphenous nerve condition does not affect his ability to work.

After a review of all of the evidence of record, lay and medical, the Board finds that the weight of the evidence is against a disability rating in excess of 10 percent for the right saphenous nerve disability.  The Veteran is already in receipt of the highest possible disability rating under DC 8527.  The 10 percent rating already in effect contemplates severe to complete paralysis of the saphenous nerve.  The evidence of record demonstrates sensory involvement, at most, which, as noted above, warrants a finding of moderate paralysis, at most.  Thus, as the criteria for even a compensable disability rating are not even met, the Board finds that a rating in excess of 10 percent is not warranted.  There is no indication that any other nerves are involved, and, therefore, no other diagnostic codes would allow for a higher rating.  

For these reasons, the Board finds that, for the entire rating period on appeal, the weight of the evidence is against a rating in excess of 10 percent for the right saphenous nerve disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of June 2010 and March 2015 letters.  Id.; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements, including his testimony at the March 2017 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2017 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.
  
Next, the Veteran has contended that the VA knee examinations afforded to him were inadequate, in that the examiner did not use a goniometer to measure his range of motion and the examiner was biased.  However, the Board finds that the VA examinations afforded to the Veteran with regard to his increased rating claims are adequate.  As discussed above, VA provided the Veteran with examinations in July 2010, August 2016, and November 2016.  The Veteran's history was taken, and a complete examination with clinical measures was conducted, to include review of X-ray studies.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion or function following repetitive testing.  The examiners provided specific degrees of motion, and there is no indication that they did not use a goniometer or that the examiners were biased in their findings or conclusions.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the increased rating issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically to address whether his bilateral flat feet are directly related to his military service; however, the Board finds that a VA examination is not necessary in order to decide this issue.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

In this case, the Veteran's service treatment records are negative for any complaints of or treatment for flat feet.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to flat feet in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no chronic symptoms of flat feet or pes planus in service and no continuity of symptoms of flat feet since service separation.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for flat feet.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the whether the Veteran's flat feet are related to military service would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's flat feet and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Moreover, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




[CONTINUED ON NEXT PAGE]

ORDER

New and material evidence having been received, the claim of entitlement to service connection for lupus erythematosus is reopened.

Service connection for bilateral flat feet is denied.

A disability rating in excess of 10 percent for left knee patellar tilt and subluxation with degenerative change in the lateral patellofemoral joint is denied.  

A disability rating in excess of 20 percent for degenerative joint disease of the right knee is denied.

A disability rating in excess of 10 percent for right saphenous neuritis is denied.  


REMAND

As discussed above, since the Board's March 2017 hearing, the Veteran submitted a favorable nexus opinion from a private physician stating that his lupus erythematosus could be due to asbestos exposure.  In a June 2015 statement, the Veteran contended that he was exposed to asbestos on both the USS Saipan and Lexington, and submitted internet articles that stated that both of those ships had used asbestos-containing materials in their construction and repair.  

While there are some military personnel records associated with the claims file, it appears that the claims file does not include the Veteran's complete service personnel (201) file.  That file should be obtained and associated with the claims file in order to attempt to verify the Veteran's claim of having served on the USS Saipan and Lexington or to otherwise verify exposure to asbestos.

In addition, because the May 2017 private physician's opinion appears to be speculative, if the Veteran's service personnel records corroborate his contention of having been exposed to asbestos, he should be afforded a VA examination to determine whether the Veteran's lupus erythematosus could be related to asbestos exposure during active service.  If such an examination takes place, the VA examiner should also provide an opinion as to whether his hypertension was caused or aggravated by his lupus erythematosus.  

In addition, the Board finds that the TDIU claim is inextricably intertwined with the lupus and hypertension claims, as the grant of service connection for an additional disability or disabilities could result in eligibility for a TDIU. 

Accordingly, the issues of entitlement to service connection for lupus and hypertension and to a TDIU are REMANDED for the following action:

1.  Request the Veteran's complete service personnel (201) file and associate it with his VA claims file.

2.  Make a determination as to whether the Veteran was exposed to asbestos during active duty service.  

3.  If it can be reasonably assumed from the Veteran's personnel file that he was exposed to asbestos during service, afford him an opportunity to attend an appropriate VA examination addressing the nature and etiology of his lupus erythematosus and hypertension.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

a.  The examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current lupus erythematosus was incurred during or caused by active duty service, to include as a result of exposure to asbestos during active service?  

b.  If, and only if, the answer to the above question is in the affirmative, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's hypertension has been caused or aggravated (permanently worsened in severity) by his lupus erythematosus.            

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  When the development requested has been completed, the issues of entitlement to service connection for lupus erythematosus and hypertension and entitlement to a TDIU should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


